Daniel, Judge,
after stating the case as above, proceeded as follows: There was no evidence in the case to be left to the jury that the justices had discharged the plaintiff; but the evidence was directly the other way, that they had convicted him, and committed him to jail. Before the plaintiff could support his action for a malicious prosecution or arrest, it-must appear that the prosecution was legally determined. Hunter vs. French, Will’s Rep. 517—Morgan vs. Hughs, 2 Term Rep. 225—Fisher vs. Bristow, Doug. Rep. 215. In this case, the plaintiff did not shew any legal determination of the proceedings on said warrant. -The judgment must be affirmed.
Per Curiam. Judgment affirmed.